SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April29, 2010 RC2 CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-22635 36-4088307 (Commission File Number) (I.R.S. Employer I.D. Number) 1111 West 22nd Street Suite 320 Oak Brook, Illinois (Address of Principal Executive Offices) (Zip Code) 630-573-7200 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01Other Events On March23, 2010, RC2 Corporation (the "Company") filed a Proxy Statement (the "Proxy Statement") for its 2010 Annual Meeting of Stockholders (the "Annual Meeting") to be held on May6, 2010.The Company is providing additional information with respect to the proposed amendment to the RC2 Corporation 2005 Stock Incentive Plan (as proposed to be amended, the "2005 Stock Incentive Plan"), which stockholders are requested to approve at the Annual Meeting. Revised Change of Control Definition.On April29, 2010, the Company's Board of Directors approved an amendment to the definition of a "change of control" in Section13.2 of the 2005 Stock Incentive Plan so that a change of control would occur upon the consummation rather than the approval by stockholders of certain transactions.Section13.2 of the Stock Incentive Plan, as amended, is attached hereto as Exhibit99.1 and incorporated herein by reference. Burn Rate Commitment.In place of the burn rate guideline described on page40 of the Proxy Statement, the Company has adopted a burn rate commitment.The Company commits that its average annual burn rate for the three years ending December31, 2012 will not exceed 3.2%.Burn rate is defined as the total shares underlying all stock-settled awards granted under the 2005 Stock Incentive Plan during the period divided by the weighted average common shares outstanding for the period.Grants of restricted stock and restricted stock units ("full value awards") will be multiplied by 1.5 for purposes of determining burn rate.Performance-based awards will be included in burn rate during the year in which the Compensation Committee determines whether the applicable performance goals have been achieved and the number of shares earned. 2 Additional Information.The Company is disclosing additional information through March31, 2010 with respect to its outstanding equity awards. At March31, 2010, the Company has three stock incentive plans, consisting of the 2005 Stock Incentive Plan and two older plans which are dormant. A summary of stock option and stock-settled stock appreciation right (SAR) activity for the Company's stock incentive plans for the three months ended March 31, 2010, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding, beginning of year $ Changes during the period: Granted Exercised Expired Outstanding, end of period $ $ A summary of restricted stock awards for the Company’s stock incentive plans for the three months ended March 31, 2010, is as follows: Number of Shares Weighted Average Fair Value Weighted Average Remaining Contractual Life Unvested restricted stock awards, beginning of year $ Changes during the period: Vested Unvested restricted stock awards, end of period $ As of March31, 2010, 21,448,224 shares of the Company's common stock were outstanding.As of March31, 2010, 145,123 shares of the Company's common stock remain available for future grants under the 2005 Stock Incentive Plan, none of which shares may be issued as full value awards.As disclosed on page 23 of the Proxy Statement, the Company expects to grant stock awards in 2010 under the 2005 Stock Incentive Plan covering a total of approximately 540,268 shares, of which the Company had granted awards covering 133,276 shares through March31, 2010.The 145,123 shares that remain available under the 2005 Stock Incentive Plan as of March31, 2010, are not sufficient for the remaining balance of awards covering approximately 406,992 shares that the Company expects to issue in 2010. 3 As of March31, 2010, there were 2,591,048 stock options outstanding with a weighted average exercise price of $15.02 per share and a weighted average remaining life of 6.9 years.The following table sets forth additional information regarding stock options outstanding as of March31, 2010: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Years of Contractual Life Outstanding in excess of six years and continuously in-the-money since vest date 81,449 Outstanding in excess of six years and in-the-money at least 75% of the period since vest date 176,000 Outstanding in excess of six years and not in-the-money at least 75% of the period since vest date 281,672 Outstanding less than six years Totals 4 As of March31, 2010, stock options to purchase a total of 380,446 shares granted under the Company's stock incentive plans were outstanding with respect to grants made prior to December31, 2003.The following table provides additional information regarding those stock options: Grant Date Number of Options Vesting Dates (1) Expiration Date Exercise price August31, 2000 August31, 2001 August31, 2002 August31, 2003 August31, 2004 August31, 2005 August31, 2010 November1, 2000 November1, 2001 November1, 2002 November1, 2003 November1, 2004 November1, 2005 November1, 2010 October30, 2001 October30, 2002 October30, 2003 October30, 2004 October30, 2005 October30, 2006 October30, 2011 February25, 2003 February25, 2004 February25, 2005 February25, 2006 February25, 2007 February25, 2008 February25, 2013 March4, 2003 March4, 2004 March4, 2005 March4, 2006 March4, 2007 March4, 2008 March4, 2013 March25, 2003 March25, 2004 March25, 2005 March25, 2006 March25, 2007 March25, 2008 March25, 2013 (1)All option grants reflected in the table had an original vesting schedule of 20% on each of the first five anniversaries of the date of grant. 5 To illustrate the intrinsic value of the stock options detailed in the preceding table during the period after vesting, the NASDAQ closing price of the Company's common stock for the last trading day of each fiscal year, beginning with the fiscal year in which the first option granted above vested, was as follows: Date NASDAQ Closing Price December31, 2001 December31, 2002 December31, 2003 December31, 2004 December30, 2005 December29, 2006 December31, 2007 December31, 2008 December31, 2009 The Company's return on equity for the three years ended December31, 2009 was negatively impacted by the recognition of a non-cash impairment of goodwill and other intangible assets of $215.8 million, net of tax, in the year ended December31, 2008. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is filed herewith: Exhibit99.1 – Section13.2 ofthe RC2 Corporation 2005 Stock Incentive Plan, as amended. 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RC2 Corporation has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RC2 CORPORATION Date:April29, 2010 BY/s/ Peter A. Nicholson Peter A. Nicholson, Chief Financial Officer 7
